931 F.2d 894
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Frank Everett COLLINS, Defendant-Appellant.
No. 90-5278.
United States Court of Appeals, Sixth Circuit.
May 1, 1991.

1
Before KEITH and MILBURN, Circuit Judges, and COHN, District Judge.*

ORDER

2
Frank Everett Collins, a pro se federal prisoner, appeals the district court's order denying his Fed.R.Crim.P. 35(a) motion, in which he challenged the imposition of a four year period of special parole.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking to vacate a portion of his sentence providing for special parole, Everett filed a Rule 35(a) motion claiming that, under 21 U.S.C. Sec. 841(b)(1), the court was without authority to impose a four year period of special parole as part of his sentence.  The district court denied the motion concluding that the four year term was authorized under the law in effect at the time of Collins's conviction.  Collins has filed a timely appeal from this order.


4
Upon review, we vacate the district court's judgment.  Between October 27, 1986 and November 1, 1987, 21 U.S.C. Sec. 841(b)(1) provided for a period of supervised release for defendants sentenced under that statute.    Gozlon-Peretz v. United States, 111 S.Ct. 840 (1991).  Hence, Collins's argument that the statute does not allow a period of either special parole or supervised release for defendants convicted of crimes during this period is without merit.  Id.


5
Accordingly, we hereby vacate the district court's judgment and remand to the district court for resentencing to a four year term of supervised release in lieu of the four year term of special parole.  Rule 9(b)(6), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation